Case 9:18-cv-00146-DLC Document 95 Filed 05/20/20 Page 1 of 1

FILE
IN THE UNITED STATES DISTRICT COURT MAY 2 0.20
FOR THE DISTRICT OF MONTANA i 20

MISSOULA DIVISION Oe. US. District Cour:
‘District Of Montana
Reeoula

KEITH JONES,
CV 18—-146—M—DLC

Plaintiff,
VS. ORDER

BNSF RAILWAY COMPANY, a
Delaware corporation,

Defendant.

 

 

Before the Court is the parties’ Stipulation for Dismissal with Prejudice.
(Doc. 94.) Although this case was previously closed following the entry of
summary judgment for Defendant BNSF Railway Company (Doc. 91), there
remains pending BNSF’s Application for Taxation of Costs (Doc. 93).

Thus, IT IS ORDERED that this matter is DISMISSED WITH
PREJUDICE, each party to bear its own fees and costs.

DATED this 20 Miay of May, 2020.

t Uwatinun

Dana L. Christensen, District Judge
United States District Court
